Citation Nr: 9909647	
Decision Date: 04/07/99    Archive Date: 04/16/99

DOCKET NO.  97-28 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia



THE ISSUE

Entitlement to an effective date earlier than July 6, 1993, 
for the assignment of a 10 percent rating for the service-
connected tinnitus.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran 



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from April 1944 to March 
1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1997 rating decision of the RO.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran's formal claim for an increased rating for 
his service-connected tinnitus was received by VA on July 6, 
1993.  

3.  In an April 1997 decision, the Board awarded a 10 percent 
rating for the service-connected tinnitus.  

4.  In April 1997, the RO assigned an effective date of July 
6, 1993, for the 10 percent rating.  

5.  The earliest date on which it was factually ascertainable 
that the veteran's tinnitus was 10 percent disabling was on 
November 3, 1993, the date of a VA audiological examination.  


CONCLUSION OF LAW

The criteria for an effective date earlier than July 6, 1993, 
for the award of a 10 percent rating for the service-
connected tinnitus have not been met.  38 U.S.C.A. §§ 1155, 
5107, 7104 (West 1991 & Supp. 1998); 38 C.F.R. § 3.400(o) 
(1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation, and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
When a veteran submits a well-grounded claim, VA must assist 
him in developing facts pertinent to that claim.  38 U.S.C.A. 
§ 5107(a).  The Board is satisfied that all relevant evidence 
has been obtained and that no further assistance to the 
veteran with respect to this claim is required to comply with 
38 U.S.C.A. § 5107(a).

As indicated hereinabove, the veteran contends that he is 
entitled to an effective date earlier than July 6, 1993, for 
the award of a 10 percent rating for the service-connected 
tinnitus.  Applicable law and regulations concerning 
effective dates state that, except as otherwise provided, the 
effective date for an increased evaluation will be the date 
of receipt of claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  
The effective date of an award of increased compensation is 
the earliest date as of which it is factually ascertainable 
that an increase in disability had occurred, if a claim is 
received within one year from such date; otherwise, date of 
receipt of claim.  38 C.F.R. § 3.400(o)(2).

A careful review of the veteran's service medical records 
shows that he was seen in August and September 1944 
complaining of diminished hearing and tinnitus in the left 
ear after firing on the range.  It was noted that he had had 
left ear hearing trouble since May 1944.  At his separation 
examination, there was no mention of tinnitus, but his 
hearing was reported to be 15/15 in the right ear and 5/15 in 
the left.  

In March 1946, the veteran filed a claim for left middle ear 
deafness.  In July 1946, the RO granted service connection 
for impaired hearing of the left ear with tinnitus.  A 
noncompensable evaluation was assigned effective on March 14, 
1946.  The veteran was notified of the decision and of his 
appellate rights in a letter dated July 24, 1946, which was 
mailed to his last known address of record.  

In June 1990, the veteran filed another claim alleging 
hearing loss in the left ear.  In October 1990, a VA 
examination was conducted.  Bilateral hearing loss was 
diagnosed, but neither tinnitus nor ringing of the ears was 
mentioned.  Indeed, throughout the adjudication and appeal 
process, the veteran never mentioned tinnitus.  In a January 
1993 memorandum decision of the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999), the Board's 
denial of a compensable rating for the service-connected 
defective hearing of the left ear was affirmed.  

On July 6, 1993, the RO received a statement signed by the 
veteran on June 17, 1993, in which he alleged, among other 
things, that his tinnitus should be rated as 10 percent 
disabling.  

A November 1993 VA examination indicated that the veteran had 
severe, periodic, bilateral tinnitus.  

VA and private medical evidence received thereafter do not 
show any evaluation or treatment for tinnitus or hearing loss 
before November 1993.  

In April 1997, the Board assigned a 10 percent rating for the 
service-connected tinnitus.  In an April 1997 rating 
decision, the RO effectuated the Board's decision and 
assigned the 10 percent evaluation effective on July 6, 1993.  

The veteran has presented testimony at hearings before the RO 
and the Board.  He alleged that the July 1946 rating decision 
was clearly and unmistakably erroneous in not assigning a 10 
percent evaluation for tinnitus.  He also maintained that he 
did not receive notice of the July 1946 rating decision.  
Furthermore, he and his representative argued that the 
effective date for the 10 percent rating should be in 1976, 
when regulatory changes took effect.  


Analysis

The Board first notes that the veteran's allegation that the 
RO's July 1946 rating decision contained clear and 
unmistakable error is not legally sufficient.  When 
attempting to raise a claim of clear and unmistakable error, 
a claimant must describe the alleged error with some degree 
of specificity, and, unless it is the kind of error, that if 
true, would be clear and unmistakable error on its face, must 
provide persuasive reasons as to why the result would have 
been manifestly different but for the alleged error.  Fugo v. 
Brown, 6 Vet. App. 40, 43-44 (1993).  The decision in Fugo 
further held that neither a claim alleging improper weighing 
and evaluating of the evidence in a previous adjudication, 
nor general, non-specific claims (including sweeping 
allegations of failures to follow the regulations or to 
provide due process), meet the restrictive definition of 
clear and unmistakable error.  Id. at 44.  The veteran's 
general allegation that the July 1946 rating decision was 
clearly and unmistakably erroneous does not meet the 
restrictive definition of clear and unmistakable error.  
Thus, there has been no legally sufficient claim of an 
earlier effective date based on clear and unmistakable error.

As noted hereinabove, pursuant to the provisions of 38 C.F.R. 
§ 3.400(o)(2), the earliest possible effective date would be 
one year prior to July 6, 1993, but only if it is factually 
ascertainable that the veteran's tinnitus was 10 percent 
disabling at that time.  As discussed, there is no evidence 
of tinnitus between the veteran's service and the November 
1993 VA medical examination.  Thus, it was first factually 
ascertainable that the veteran's tinnitus was 10 percent 
disabling at the time of the VA examination.  

Regarding the veteran's allegation that he did not receive 
notice of the July 1946 rating decision, the Board notes that 
the notice of the decision was sent to the veteran's last 
known address of record.  "Principles of administrative 
regularity dictate a presumption that government officials 
'have properly discharged their official duties.'"  Saylock 
v. Derwinski, 3 Vet. App. 394, 395 (1992); Ashley v. 
Derwinski, 2 Vet. App. 307, 308-09 (1992) (quoting United 
States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 
(1926)).  Absent the submission of "clear evidence to the 
contrary," the presumption is not rebutted.  See Rosler v. 
Derwinski, 1 Vet. App. 241, 242 (1991).  

Regarding the argument of the veteran and his representative 
that the effective date of the 10 percent rating should be in 
1976 when the current rating criteria became effective, the 
Board notes again that there was no evidence of tinnitus 
between service and November 1993.  The veteran's 
representative cursorily referred to 38 U.S.C.A. § 7722 for 
the proposition that VA may have a duty to notify the veteran 
of a change in the regulatory scheme.  Section 7722 provides 
that VA shall "distribute full information to eligible 
veterans . . . regarding all benefits and services to which 
they may be entitled under laws administered by [VA]."  
38 U.S.C.A. § 7722(c).  The Board has found no authority for 
the argument that this provision requires VA to notify 
veterans of changes in rating criteria.  Indeed, given the 
veteran population and the frequency of such changes, to 
require notification of such changes would not be 
"reasonable" under the circumstances involved.  See Smith 
v. Derwinski, 2 Vet. App. 429, 432-33 (1992).  Furthermore, 
if, for the sake of argument, the Board would find such a 
duty to notify the veteran of the change in criteria, there 
is still no evidence of tinnitus between service and November 
1993.  That is, again, it is first factually ascertainable 
that the veteran's tinnitus was 10 percent disabling in 
November 1993.  

As it was first factually ascertainable that the veteran's 
tinnitus was 10 percent disabling in November 1993, the claim 
for an effective date earlier than July 6, 1993, for the 
award of a 10 percent evaluation for tinnitus must be denied 
by operation of law.  38 C.F.R. § 3.400(o)(2).  


ORDER

The claim for an effective date earlier than July 6, 1993, 
for an award of a 10 percent evaluation for tinnitus is 
denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 
- 7 -


- 1 -


